SCHEDULE A To the Business Management Agreement between Brown Advisory Funds and Brown Advisory, LLC Name of Fund Brown Advisory Growth Equity Fund Brown Advisory Value Equity Fund Brown Advisory Flexible Equity Fund Brown Advisory Small-Cap Growth Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Maryland Bond Fund Brown Advisory Intermediate Income Fund Brown Advisory Strategic Bond Fund Brown Advisory Equity Income Fund Brown Advisory Tax Exempt Bond Fund Brown Advisory Sustainable Growth Fund Brown Advisory-Somerset Emerging Markets Fund Brown Advisory-WMC Strategic European Equity Fund Brown Advisory Mortgage Securities Fund Brown Advisory-WMC Japan Alpha Opportunities Fund Brown Advisory Multi-Strategy Fund Brown Advisory Emerging Markets Small-Cap Fund Brown Advisory Total Return Fund Brown Advisory Global Leaders Fund Brown Advisory Equity Long/Short Fund
